Opinion filed June 18, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00096-CV
                                   ___________

                IN THE INTEREST OF J.A.M., A CHILD

                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM57813


                      MEMORANDUM OPINION
      Appellant, the Office of the Attorney General of Texas, has filed in this court
an unopposed motion to dismiss the appeal as moot. In the motion, Appellant
requests that this appeal be dismissed so that the suit can be refiled under recently
passed legislation. See TEX. R. APP. P. 42.1(a)(1). Appellant has certified that the
opposing party does not oppose the motion.
      The motion is granted, and the appeal is dismissed.


June 18, 2015                                       PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.